EXHIBIT 10.02
Description of Three-Year Cash Incentive Bonus Plan Adopted in Fiscal 2009
          On June 2, 2008, the Board approved the Company’s three-year cash
incentive bonus plan. The plan provides the Company’s executive officers with
the opportunity to earn threshold, target and maximum bonuses based upon the
achievement of three-year compounded annual EPS growth rates. Maximum cash
bonuses are $4,000,000 for the Chief Executive Officer, $1,250,000 for the Chief
Financial Officer and either $625,000 or $500,000 for other executive officers
participating in the plan. Bonuses only will be payable to executives who remain
employed when the bonuses become payable after fiscal year 2011. If the Company
fails to achieve a threshold performance level, bonuses are not payable under
the plan. For purposes of determining achievement of performance levels, the
three-year cash incentive bonus plan uses adjusted, non-GAAP diluted earnings
per share.

